Judgment reversed upon the law and new trial granted, costs to abide the event. The trial justice committed prejudicial error in receiving the testimony of the witness Coddington as to a conversation with the chauffeur, Huber, after the accident, appearing at folios 383-385, and in charging the jury that they might consider this testimony as affecting the credibility of Huber. No foundation was laid for the reception of this evidence. (Larkin v. Nassau Electric R. R. Co., 205 N. Y. 267.) Lazansky, P. J., Young, Kapper, Scudder and Davis, JJ., concur.